Case 5:20-cv-07212-LHK Document 70 Filed 11/16/20 Page 1 of 2




11/16/20




11/16/20
                                                a   j,,i3i Gini
               Case 5:20-cv-07212-LHK Document 70 Filed 11/16/20 Page 2 of 2



 1                                        CERTIFICATE OF SERVICE
 2

 3          I, the undersigned, declare as follows:
 4          I am employed in the County of Contra Costa, California, and I am over the age of 18 years and
 5   not a party to the within action. My business address is 2185 North California Boulevard, Suite 575,
 6   Walnut Creek, CA 94596.
 7          On the date executed below, the following document(s):
 8
            CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY
 9          [J. SCOTT WOOD]

10   is/are being filed electronically through the Electronic Case Filing (ECF) system provided by the Court
11   and shall be available for viewing and downloading from the ECF system by all counsel of record and to
12   those registered to receive a Notice of Electronic Filing for this case.
13          I declare under penalty of perjury under the laws of the State of California and the United States
14   of America that the foregoing is true and correct and that this declaration was executed on November 16,
15   2020, at Martinez, California.
16

17
                                                                           Michelle C. Arslanian
18

19

20

21

22

23

24

25

26
27

28


                                           CERTIFICATE OF SERVICE
